Scott Lieske
Chapter 13 Trustee
United States Bankruptcy Court
Eastern District Of Wisconsin
Telephone: (414) 271-3943
Fax: (414) 271-9344

P. O. Box 510920
Milwaukee, WI 53203
www.chapter 1 3Milwaukee.com info@chapter | 3milwaukee.com

 

March 15, 2019

Yo
Clerk of the US Bankruptcy Court m= = ~
126 U S Courthouse 22 oN Mm
517 E. Wisconsin Avenue au © F
Milwaukee, WI 53202 no BS
RE: JEANMARIE JONES Se
Case No. 14-35059-BEH 4 ©

is
if:

Dear Clerk of the US Bankruptcy Court:

Enclosed please find check # 1558428 in the amount of $4,065.25. This check replaces the
following check, for the same dollar amount, in the above case:

Original Check No.: 1550795

Original Payee: Jeanmarie Jones
3342 South 15Th Street
Milwaukee, WI 53215

Please deposit these funds as unclaimed funds, as they were returned by the United States
Postal Service or were uncashed by the original payee.

Thank you,
Scatt Lieske

Scott Lieske
Chapter 13 Standing Trustee

SL

cc: file

Case 14-35059-beh Doc92_ Filed 03/20/19

Page 1 of 1

 
